Title: Abigail Adams to Thomas Boylston Adams, 25 December 1800
From: Adams, Abigail
To: Adams, Thomas Boylston


				
					my dear Thomas
					Washington December 25 1800
				
				We have public worship every Sunday in the Representitive’s Chamber in the Capitol; I have just returnd from hearing Bishop Clagget deliver a discourse from those words in the Gosple of st Luke, [“]Glory to God in the highest Peace on Earth, and Good Will to Men.” this is a doctrine full of Mercy and benevolence, of which the present generation appear little disposed to cultivate and cherish.— Should I put down one half my thoughts and reflections upon the present Prospect of our Country I should be considerd as gloomy and dissapointed but I see not where we are to land; the Government will undergo a compleat revolution. every office & departments is already parceled out. the misfortune is that there are as Many hungry antis, as there have been meritorious candidates for on the federal side; and therefore many must be dissapointed Baltimore Smith is cut out for secretary of Navy Maddison secretary of state Dearbourn Secretary of War, Mercer Gallitin, and Tench Cox Secretary of the Treasury, Munroe Minister to France, and who should You think of to England? can You believe that J Q A, is named by the party for that office embassy; for (all the present Ministers are to be recall’d). I do not believe that any of this distribution is Jeffersons, but the Party are very buisy for him. in concequence of this intimation the President has determined to recall Your Brother directly, that he cannot and will not accept an appointment under the change of administration, I am very sure of. you know he wrote me that he was Making arrangements to be ready to return in the spring, if the Change which I predicted Should take place; the probability is, that mr Jefferson & Burr stand upon an equal footing. the federal party will therefore be in a strait betwixt

two, a Choice of difficulties. if they had the nerve and firmness of the Pensilvanna senators—they would take neither— to be obliged to give their voice and vote, where they declare they have not any confidence, and the Government resting upon the pillars of public confidence, if they are broken down, upon what can it Stand? the difference is, the Democrats, rely upon Jefferson, but neither Party upon the other— it would be raising a Man to the Government uncontemplated by the people— the federalist suppose they might bargain with Burr, and receive him upon certain conditions but if he has his price, how is he to be trusted?—
				Gov’r Davie said to Me, that he was surprized at the federilists; they had lost all, by aming at two ralling points; he said that he had not conversed with any person here who appeard to have any adequate Idea of the effects of the Change would produce abroad; from a state of the highest respectability, which the wisdom and energy of the Government had created in the minds of foreign Nations. we Should now be considerd, as unstable fluctuating and Revolutionary— our Credit would diminish, and our funds Sink or rather depreciate—that no one could calculate upon the injury we should experience— there is not any buisness done by either House. they meet and adjourn. Harper who has been absent most of the Session, came last week to assist in making a speech to raise the Mausolium, and the House have voted one, & two Hundred thousand dollors to build it— I think fully with you upon the subject I was shocked at Lees Virginna delicacy; but it is like the Man, not to feel and to reflect upon the conduct of our Legislators. a person must be as insensible as the stones with which this Egyptian Pyramid is to be raised— Washington was a virginian. to him temples shall be built and alters raised— be sure he monopolized in his own person a large proportion of the Virtue and talents of the state from whence he originated, and he deserved all the gratitude and affection which a gratefull people can bestow, but at the very period when they are voting to raise trophies to his Memory, they are placeing those very Men in the seat, which he occupied with so Much dignity to himself, & benifit to his Country who they know, will pull down the Edifice which he and his Successor, have laboured to preserve, beautify Strengthen and adorn they are for spreading such a Glory arround him, as to cast into a shade Services as disinterested, as meritorious as arduous as he ever aechived the World, & posterity will show a more impartial judgment.—
				
				I went last week to Mount Vernon and past a couple of days with my old Friend Mrs washington who gave me a Most cordial reception; I was much dissapointed in the House, and in the richness of the soil. the prospect of the River is fine, but tho mr duane thinks the Magnificence of the Washington Palace less suited to the President of the united states than his Farm House at Quincy I Would not exchange it, for the Mount Vernon House—nor the grounds arround it— My House in its present state, presents a handsomer front has larger Rooms, and is better finished— Preistly you know was angry with Cobbet for depreciating his House— tho my Quincy House was not Made for the President of the united states, it has more comforts and conveniencees, in and about it than this Huge Castle and all I want or wish for, would be about 5000 dollors a year to spend in it, and about it—
				My spirits are sometimes ready to Sink under my Private troubles, and public ingratitude. I endeavour to rally them again, least I should become unfit for the discharge of those duties which are still incumbent upon me, one of which is to encounter a tedious winter journey; I own I have a dread of it—and have not yet fixed My plan: I have thought as the Season will be like to prevent my travelling in my own carriage, that it would be best to leave to the public all which we have here and get a new Coachee made, handsome and good, as it will be the only carriage we can afford to keep. for this purpose I made the inquiry. I do not know whether what are calld Quarter lights were included in the calculation made; You know the one I have is stuft and not made to rool up— beside it has a long steps of three turns which come near the ground which are necessary for me— Bringhurst is Most acquainted With the manner in which I want one made— I am not Satisfied but that I should do better to have one made in Boston by Frothingham— the only difficulty will be the time it requires to do it—
				I received the articles sent by mr Thornton safe. the silk stockings You inquire after we have not nor have I seen any Since You left us last winter. the woolen I took— they were put in the trunk which went by water, and were forgotten by me untill I found them in putting up my things to come away. I then sent them with some worsted to be done; so by an other Season you may look for them—
				The President has appointed mr Jay chief Justice is he refuses as I fear he will, Mr cushing will be offered it, but if he declines, then mr Patterson will be appointed— I know it to be the intention of the President to appoint mr Ingersell a Judge if a vacancy offers— this is

in confidence. your opinion is So correct and judicious upon all those subjects in upon which You offer it, that I have great confidence in it, and so has the President. I send the Letter requested—and / am Your truly affectionate / Mother
				
					A A
				
			